DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) acquiring a sensor signal output by a sensor carried by the user. This judicial exception is not integrated into a practical application because the sensor is not positively included as part of the invention. The sensor can be of any type being held by a user. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no direction as to how the sensor signal is acquired from the sensor.  Further, the steps recited in claim 10 can be performed by any generic computer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPN 6823036).
	Regarding claim 1, Chen discloses a pedometer device having an acquiring unit, and estimating unit, an extracting unit, a storage unit, a comparing unit, and a deciding unit.  The acquiring unit that acquires the signal from the sensor is in the control circuit 4.  The estimating unit is the pace signal receiving circuit 42.  The extracting unit and storage unit, comparing unit, and deciding unit is the data processing unit 43.  The data processing unit is coupled to a RAM 45 for temporary storage of the pace signal.  A speed calculation table 46 is used to compare the speed of the user to the reference table stored in order to determine a stride length.  A reference table is used to decide the walking distance, speed of the user, and the paces (See Column 4, lines 13 through 26).  Therefore, the data processing unit serves as the storage unit, comparing unit, and the deciding unit.  One having ordinary skill in the art would have found it obvious to have the data processing unit to act as the storage, comparing, and deciding unit, due to the fact that it acts as the brain of the device.
	Regarding claim 6, Chen discloses the extracting unit extracting a feature quantity of the sensor signal for at least one candidate of an advancing direction of the user.  Chen notes that a filter is used to other signals to arrive at the pace signal (See Column 4, lines 1 through 7).  The comparing unit compares with the walking model the feature quantity extracted for at least one candidate of the advancing direction.  Chen notes that the data processing unit is coupled to a speed calculation table memory that stores a reference table and based on the speed of the user, the stride length of the user that corresponds to the user is obtained and the distance and speed of the user is calculated (See Column 4, lines 13 through 26).    Further, the deciding unit decides the advancing direction based on a result of the comparison permed by the comparing unit. As noted above, the distance and the speed of the user is calculated after reference table is consulted.
	Regarding claim 7, Chen discloses the pace signal sensor being an acceleration sensor (See Column 3, lines 62 through 67).  
	Regarding claim 9, see the above regarding claim 1.
	Regarding claim 10, see the above regarding claim 1.  Though not explicitly stated, the processes of the pedometer cannot be carried out with having instruction stored therein on some form of recording medium.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Stirling et al. (USPN 7827000).
	Regarding claim 8, Chen does not discloses an angular velocity sensor.  Stirling et al. discloses an apparatus for estimating a motion parameter wherein the apparatus uses a gyroscope which is the angular velocity sensor.  Stirling further discloses another embodiment which uses accelerometers, which is a sensor, to determine angular velocity. Though in different embodiments, the angular velocity sensor and the accelerometers can both attain the angular velocity to determine the direction of travel, speed, and steps of the user.  One having ordinary skill in the art would have found it obvious to substitute the angular velocity sensor for the accelerometer, in order to calculate the steps of the user.  
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1 and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711